—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered October 2, 1992, convicting her of murder in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the Supreme Court erred in denying her application to withdraw her plea. The decision of whether to permit the withdrawal of a plea rests within the sound discretion of the court of first instance (see, People v Sanchez, 175 AD2d 817; People v Dickerson, 163 AD2d 610). In this case, the defendant merely offered conclusory and unsubstantiated allegations that her counsel had coerced her into accepting the plea agreement and that she was in fact innocent. Given the total absence of factual support for these claims and the defendant’s voluntary and knowing plea, we discern no improvident exercise of discretion in the denial of her application without a hearing (see, People v Rogers, 163 AD2d 337).
We have reviewed the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.